Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6192332 B1 Golding; Andrew R.  (hereinafter Golding) in view of US 20120209587 A1 Tanaka; Hiroyuki et al. (hereinafter Tanaka).
Re claim 1, Golding teaches 
Claim 1 (Currently Amended): A machine translation control device comprising circuitry configured to: (frequency usage, original candidates and translated candidates, updates, sent to server externally col 2 lines 3-47with claim fig. 1b and 2, and claim 2)
(candidates as similar sentences, frequency usage, original candidates and translated candidates, updates, sent to server externally col 2 lines 3-47with claim fig. 1b and 2, and claim 2)
However while the system of Golding updates/learns through the databases, it fails to teach
…using a machine translation model; 
(Tanaka machine translation model learning updating and displaying before and after translations with updated scores 0023 0036 fig. 7a, 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golding to incorporate the above claim limitations as taught by Tanaka to allow for updating of translation results as the system learns by using a classification based model thereby improving accuracy of context in translation as well as faster response time and reduced context errors.

Re claim 2, Golding teaches 
Claim 2 (Currently Amended): The machine translation control device according to claim 1, wherein the circuitry performs classification of the input sentences to machine translation and extracts the frequent sentence.  (frequency usage, original candidates and translated candidates, updates, sent to server externally col 2 lines 3-47with claim fig. 1b and 2, and claim 2)

Re claim 3, Golding teaches 
Claim 3 (Currently Amended): The machine translation control device according to claim 1 [[or 2]], wherein the circuitry extracts the frequent sentence on the additional basis of a frequency of an expression when there are a plurality of frequent expressions.   (candidates, frequency usage, original candidates and translated candidates, updates, sent to server externally col 2 lines 3-47with claim fig. 1b and 2, and claim 2)

Re claim 4, Golding teaches 
Claim 4 (Currently Amended): The machine translation control device according to claim 1, wherein the circuitry acquires the similar 4Docket No. 532777US Preliminary Amendment sentence on the additional basis of a similarity based on a predetermined criterion when there are a plurality of similar sentences similar to the frequent sentence.  (criterion is frequency usage, original candidates and translated candidates, updates, sent to server externally col 2 lines 3-47with claim fig. 1b and 2, and claim 2)

Re claim 5, Golding fails to teach 
Claim 5 (Currently Amended): The machine translation control device according to claim 1, wherein the circuitry performs model learning on the basis of the similar sentence and the similar translated sentence, evaluates the machine translation model subjected to model learning, and tunes the machine translation model in the machine translation engine on the basis of a result of evaluation.  (Tanaka machine translation model learning updating and displaying before and after translations with updated scores 0023 0036 fig. 7a, 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golding to incorporate the above claim limitations as taught by Tanaka to allow for updating of translation results as the system learns by using a classification based model thereby improving accuracy of context in translation as well as faster response time and reduced context errors.

Re claim 6, Golding teaches 
Claim 6 (Currently Amended): The machine translation control device according to claim 1, wherein the circuitry refers to the use log in the machine translation engine which is provided outside the machine translation control device, and wherein the circuitry acquires the similar sentence and the similar translated sentence from the translation database which is provided outside the machine translation control device.  (frequency usage, original candidates and translated candidates, updates, sent to server externally col 2 lines 3-47with claim fig. 1b and 2, and claim 2)


Re claim 7, Golding teaches 
Claim 7(New): The machine translation control device according to claim 2, wherein the circuitry extracts the frequent sentence on the additional basis of a frequency of an expression when there are a plurality of frequent expressions. (plurality of results based on frequency usage, original candidates and translated candidates, updates, sent to server externally col 2 lines 3-47with claim fig. 1b and 2, and claim 2)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180011842 A1	Waibel; Alexander et al.
Machine translation and models

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov